UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Amendment No. 2 to SCHEDULE TO Tender Offer Statement under Section 14(d)(1) or 13(e)(1) of the Securities Exchange Act of 1934 etrials Worldwide, Inc. (Name of Subject Company (Issuer)) Merge Acquisition Corp. a wholly owned subsidiary of Merge Healthcare Incorporated (Names of Filing Persons (Offerors)) Common Stock, Par Value $0.0001 Per Share (Title of Class of Securities) 29786P103 (CUSIP Number of Class of Securities) Ann Mayberry-French Vice President, General Counsel & Secretary Merge Healthcare Incorporation 6737 West Washington Street, Suite 2250
